Title: To George Washington from Timothy Pickering, 16 May 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia May 16. 1797.

I have made inquiry concerning Colo. Biddle. He is apparently wealthy, at this time, and is building a large house: but he has failed, I am told, three times, and once after paying away, in the course of a year, of the money of his honest creditors, about six thousand pounds to usurers, in enormous interest.
You doubtless take some Philadelphia papers: but lest at this interesting moment yours should be stopped, by eager curiosity, on their way, I do myself the pleasure to inclose the President’s Speech delivered this day to Congress: and am, with sincere respect your obt servt

Timothy Pickering

